Dear Representative Hill:
This office is in receipt of your request for an opinion of the Attorney General in regard to dual officeholding.  You ask whether it is legal and ethical for a police officer to be a part time employee for a wrecker company, believing that  he  gives his company an advantage over competitors by recommending his company for accidents he handles in the line of duty.  You also ask whether it is legal for the wrecker to be parked at the police station.
There is no legal prohibition to prevent a police officer from being a part time employee for a wrecker company, and we find no basis to conclude it is illegal for a wrecker to be parked at the police station.  In this regard it is pertinent to note in response to the question if the Chief of Police has the authority to use any wrecker service, this office observed that the mayor and board of aldermen are given the general authority to manage and control the municipality, and this would include the authority to designate the wrecker service to be used by the municipality and its police department, Atty. Gen. OP. 84-730.
Insofar as the police officer's ethics, this office cannot resolve such questions and your inquiry should be presented to the Commission on Ethics at 8401 United Plaza Blvd., Suite 200, Baton Rouge, La. 70809.
We hope this sufficiently answers your concerns.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             By: _______________________________ BARBARA B. RUTLEDGE Assistant Attorney General
RPI/bbr
Date Released: September 5, 2002